             Case 18-34658 Document 368 Filed in TXSB on 10/15/19 Page 1 of 2




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS                                                          ENTERED
                                                                                                                        10/15/2019
                                         HOUSTON DIVISION


    In re:                                                      §
                                                                §
    HOUTEX BUILDERS, LLC, et al.,3                              §               Case No. 18-34658
                                                                §
                                                                §               Chapter 11
                         DEBTORS.                               §

 ORDER GRANTING SECOND INTERIM APPLICATION FOR ALLOWANCE OF
COMPENSATION AND REIMBURSEMENT OF EXPENSES OF SCHMUCK, SMITH,
    TEES & COMPANY, P.C. AS ACCOUNTANTS FOR THE DEBTORS FOR
           THE PERIOD MARCH 1, 2019 THROUGH JULY 31, 2019
                    (This Order relates to ECF No. ___)
                                                   347)
             Upon consideration of the Second Interim Application for Allowance of Compensation and

Reimbursement of Expenses (the “Application”) of Schmuck, Smith, Tees & Company, P.C. (“SST”),

as accountants to HouTex Builders, LLC, 2203 Looscan Lane, LLC and 415 Shadywood, LLC (each

a “Debtor” and collectively the “Debtors”) for the period March 1, 2019 through and including July

31, 2019 (the “Application Period”) and the Court having determined it has jurisdiction to consider

the Application and the relief requested therein pursuant to 28 U.S.C. § 1334, 11 U.S.C. §§ 330 and

331, Bankruptcy Rule of Procedure 2016, and Local Bankruptcy Rule 2016-1; and it appearing to the

Court that the Application and the relief requested therein is a core proceeding pursuant to 28 U.S.C.

§ 157(b) and venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

to the Court that due and proper notice of the Application has been given and no other or further

notice need be provided; and it further appearing to the Court after review of the Application, any




3            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HOUTEX Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
             Shadywood, LLC (7627).


ORDER ON SECOND INTERIM FEE APPLICATION                                                                        PAGE 1 OF 2
        Case 18-34658 Document 368 Filed in TXSB on 10/15/19 Page 2 of 2



objections (any outstanding as of the hearing date on the Application having been overruled) and the

record made by SST during the hearing before the Court on the Application that SST has established

the basis for interim allowance of fees and expenses during the Application Period as set out in the

Application; IT IS HEREBY

       ORDERED, that the relief requested in SST’s Application is approved and the amount of

$7,757.50 (the “Total Interim Award”) consisting of professional and paraprofessional fees of

$7,742.50 and out-of-pocket expenses of $15.00 during the Application Period is allowed on an

interim basis for SST; and further

       ORDERED, that the Debtors shall pay to SST the Total Interim Award promptly following

entry of this Order; and further

       ORDERED, that the Court shall retain jurisdiction with respect to all matters relating to the

interpretation and implementation of this order.



DATED: _________________, 2019.

                October 15,01,
                 November   2019
                               2018           ____________________________________
                                              THE HONORABLE JEFFREY NORMAN
                                              UNITED STATES BANKRUPTY JUDGE




ORDER ON SECOND INTERIM FEE APPLICATION                                                 PAGE 2 OF 2
